1 Ariz. App. 280 (1965)
402 P.2d 28
James W. RUGG, Plaintiff-Petitioner,
v.
Waldon V. BURR, Sheriff of Pima County, Arizona, Defendant-Respondent.
No. 2 CA-CR 15.
Court of Appeals of Arizona.
May 19, 1965.
Sidney L. Kain, Tucson, for plaintiff-petitioner.
Norman E. Green, County Atty. of Pima County, Howard Kashman, Deputy County Atty. of Pima County, for defendant-respondent.
PER CURIAM.
The State of Michigan filed extradition proceedings against petitioner, James Edwards, sometimes known as James W. Rugg, and hearing was duly held by the Governor of Arizona, as provided by law, and extradition was ordered. Petitioner subsequently sought a writ of habeas corpus before the Honorable Jack G. Marks, Judge of the Superior Court, Pima County, Arizona, which, after due hearing, was denied, and petitioner appeals to this Court from the denial of the writ of habeas corpus.
The matter before this Court is a petition to stay the execution of the Governor's warrant of extradition until the appeal is determined by this Court.
Petitioner cites no statutory authority for a stay and states that the only grounds for the appeal now known to petitioner is that petitioner was not represented by counsel in the extradition proceedings.
We find no law giving the right to counsel at an extradition proceeding before the Governor, Applications of Oppenheimer (1964), 95 Ariz. 292, 389 P.2d 696, and while the denial of the writ of habeas corpus is an appealable order, under A.R.S. § 12-2101, subsection L 1, we see no reason in this case for a stay of execution of the Governor's warrant pending the determination of petitioner's appeal in this Court.
It is, therefore, ordered that the petition for a stay pending determination of the appeal is denied.